
	

113 HR 2409 IH: State Sovereignty in Voting Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2409
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Salmon (for
			 himself, Mr. Franks of Arizona,
			 Mr. Schweikert, and
			 Mr. Gosar) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  permit a State to require an applicant for voter registration in the State who
		  uses the Federal mail voter registration application form developed by the
		  Election Assistance Commission under such Act to provide documentary evidence
		  of citizenship as a condition of the State’s acceptance of the
		  form.
	
	
		1.Short titleThis Act may be cited as the State
			 Sovereignty in Voting Act.
		2.Permitting States to
			 require voter registration applicants using Federal mail form to submit
			 documentary evidence of citizenship as condition of acceptance of
			 application
			(a)In
			 GeneralSection 6(a)(1) of
			 the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–4(a)(1)) is
			 amended by striking the period at the end and inserting the following: ,
			 except that a State may require an applicant who submits such form to provide
			 documentary evidence of the applicant’s citizenship as a condition of the
			 State’s acceptance of the form..
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to elections for Federal office held after the date of the enactment of
			 this Act.
			
